DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a U.S. national phase application of International Application No.  PCT/CN2017/081516, filed April 21, 2017.
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on December 8, 2020 in which Claims 2-4, 7 and 9 are cancelled and Claims 1, 8 and 10 are amended to change the breadth and scope of the claims.  Claims 1, 5, 6, 8 and 10 are pending in the instant application, which will be examined on the merits herein.
Rejections Withdrawn
Applicant's arguments, see pages 1, lines 12-18 of the Remarks, filed December 8, 2020, with respect to Claims 2-4, 8 and 10 have been fully considered and are persuasive. The rejection of Claims 2-4, 8 and 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the cancellation of Claims 2-4 and the amendment of Claims 8 and 10.

Election/Restrictions
Newly submitted claims 8 and 10 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: A method for preparing a detergent, a probe or a drug carrier is obviously different from an oxidized cellulose product and a method of preparing oxidized cellulose.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 8 and 10 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 5 refer back to step (1), step (2) and step (3), however, Claims 1 and 5 do not label the steps recited therein, which makes it unclear as to which process steps are considered to be steps (1), (2) and (3).  Accordingly, steps (1), (2) and (3) referred to in Claims 1 and 5 lacks clear antecedent basis, which renders Claims 1 and 5 indefinite.

	The following ground of rejection of record in the previous Office Action are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Dai Hongqi et al (CN 104452436 A, provided with the IDS filed 6/2/2020) in view of Wagner (US Patent No. 2,468,792, provided with the attached PTO-892) and LI ( "The Effective Use of Cellulose Component in Steam Exploded Corn Cob Residues," 2014, Master's Degree Thesis, Wanfang Database, 132 pages, provided with the IDS filed 6/2/2020).
	Applicants claim a method for preparing oxidized cellulose, comprising: extracting cellulose from corncob; preparing the cellulose into a cellulose-contained solution; and performing 2,2,6,6-tetramethylpiperidinyl-N-oxide (TEMPO) oxidation on the cellulose- contained solution, so as to obtain the oxidized cellulose, wherein the TEMPO oxidation on the cellulose-contained solution comprises: mixing TEMPO and NaBr with the cellulose-contained solution, and adjusting pH to 10 with a first NaOH solution, so as to obtain a mixture; adding a NaClO solution and a second NaOH solution sequentially and alternately to the mixture obtained in step (1) so as to maintain pH of 10; and adding ethanol to a reaction mixture obtained in step (2) to terminate the 
	The Dai Hongqi et al publication discloses a nano-cellulose dispersing agent as well as a preparation method and application of the nano-cellulose dispersing agent. The nano-cellulose dispersing agent is prepared by the method comprising the following steps: fully and evenly mixing 5g of undried absolute dry softwood pulp, 78mg of TEMPO and 514mg of NaBr; triggering a reaction by introducing 30ml of 12% NaCIO, and carrying out the reaction while mixing at the room temperature; controlling and stabilizing the pH value of a system to be 10.5 by NaOH; finishing the reaction until the rest NaCIO in the system completely reacts; washing the reacted slurry by filtering until the pH is neutral; preparing the obtained fiber into a solution with 1% of concentration, and treating the solution by a microfiuidizer under the pressure of 5~25KPa to obtain transparent nano-cellulose dispersion liquid; storing the dispersion liquid in a refrigerator with the temperature of 4 DEG C.  The preparation of the nano-cellulose dispersing agent in the Dai Hongqi et al publication involve the reaction of pulp with TEMPO, NaBr, NaCIO, pH of 10.5 and NaOH as have been used to prepare oxidized cellulose in the instantly claimed method, therefore the nano-cellulose dispersing agent is substantially the same as oxidized cellulose.  For example, see column 4, lines 13-18 of the Wagner patent wherein the text (see lines 17 and 18) discloses that the oxidized cellulose being intended to be retained as a soluble dispersing agent.
	The instantly claimed method for preparing oxidized cellulose differs from nano-cellulose dispersing agent disclosed in the Dai Hongqi et al publication by adding ethanol to the reaction mixture to terminate the reaction.
	The Li publication discloses Cellulose (corncob cellulose extracted by the three extraction methods of 5.3.1) is added into the ethanol solution of NaOH for soaking at normal temperature and stirring for l-2h, the alkalized cellulose is filtered and washed until no alcohol exists, the alkali cellulose filter cake is dispersed into deionized water (i.e. cellulose solution) at a ratio of 1:50, a proper amount of TEMPO and NaBr are added to adjust pH to 10, and then NaCIO is added into the system in batches. Adjust pH to 10 with 0.5M NaOH (i.e. NaCIO and NaOH are alternately added in turn to maintain pH at 10 as described in this application), stir the reaction at normal (normal temperature is room temperature, generally 25°C) until pH no longer drops, add appropriate amount of ethanol to end the reaction, add sodium borohydride to eliminate side reactions, adjust pH to neutrality, filter, collect filtrate, add 1.5 times volume of ethanol to the filtrate, precipitate solids, filter, collect solids, and wash with ethanol to obtain oxidized cellulose products.
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Dai Hongqi et al publication with the teaching of the Wagner patent and Li publication to reject the instant claims since each of the references disclose procedures for preparing oxidized cellulose or the use of oxidized cellulose.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to end the preparation of oxidized cellulose in the Dai Hongqi et al publication by adding ethanol in view of the recognition in the art, as suggested by the Li publication, that ethanol eliminates side reactions.
Response to Arguments
Applicant's arguments filed December 8, 2020 have been fully considered but they are not persuasive. Applicants argue that the source of the cellulose has a great influence on the structure of TEMPO-oxidized cellulose, which is proved by Example 6 wherein the corncob is replaced with wood. This argument is not persuasive since Example 6 of the instant specification does not explained the differences between cellulose obtained from corncob compared to cellulose obtained from wood.  Applicants amended instant Claim 1 by reciting specific amounts NaOH solution, NaClO solution, TEMPO, and NaBr consumed or used by cellulose based on 1 gram.  These specific amounts of ingredients are not persuasive since such amounts have not been compared to cellulose products from other sources, such as cotton, plants, bacteria cellulose, for example. In the arguments, Applicants suggests that oxidized cellulose are spherical cellulose particles, however, spherical cellulose is not mentioned in the instant claims.  Accordingly, the rejection of Claim 1 is maintained for the reason of record.

5 is rejected under 35 U.S.C. 103 as being unpatentable over Dai Hongqi et al (CN 104452436 A, provided with the IDS filed 6/2/2020) in view of Wagner (US Patent No. 2,468,792, provided with the attached PTO-892) and Li ("The Effective Use of Cellulose Component in Steam Exploded Corn Cob Residues," 2014, Master's Degree Thesis, Wanfang Database, 132 pages, provided with the IDS filed 6/2/2020) as applied to Claim 1 above, and further in view of Saiki et al (US Publication No. 20130000512 A1, provided with the attached PTO-892).
	Applicants claim a method according to claim 1, further comprising a purification treatment, comprising: adjusting an oxidized cellulose-contained reaction mixture obtained in step (3) with a hydrochloric acid solution to pH of 3, and performing a first mixing treatment, so as to obtain a first purified solution; adjusting the first purified solution with a third NaOH solution to pH of 7, and performing a second mixing treatment, so as to obtain a second purified solution; adding ethanol to the second purified solution, followed by collecting, washing with ethanol and acetone in sequence, and drying precipitates, so as to obtain the oxidized cellulose, optionally, extracting cellulose from corncob comprising: subjecting the corncob to steam explosion and washing corncob residue obtained thereby; and adding a NaOH solution to the corncob residue to obtain a mixture, followed by heating the mixture, separating solids from the mixture, collecting and washing the solids, so as to obtain the cellulose.
The information disclosed in the Dai Hongqi et al publication in view of the Wagner patent and Li publication in the above rejection is incorporated into the current rejection, but is not repeated here.
	The instantly claimed purification treatment differs from the information disclosed in the Dai Hongqi et al publication in view of the Wagner patent and Li publication by reciting the purification treatment.
	However, the Saiki et al publication discloses oxidized cellulose being purified water-washing under an acidic conditions in which the pH is adjusted to 3 or less using hydrochloric acid to remove residues such as catalyst, salts, and ions. 
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to purify the oxidized cellulose prepared by the Dai Hongqi et al publication in view of the Wagner patent and Li publication using hydrochloric acid in view of the recognition in the art, as suggested by the Saiki et al publication, that hydrochloric acid makes the metal-ion content less than or equal to the minimum detectable quantity of the analysis methods.
Response to Arguments
Applicant's arguments filed December 8, 2020 have been fully considered but they are not persuasive.  The allowability of Claim 5 appear to be dependent upon the allowance of Claim 1.  In view of the argument presented above against Claim 1, the rejection of Claim 5 under 35 U.S.C. 103 as being unpatentable over Dai Hongqi et al (CN 104452436 A) in view of Wagner (US Patent No. 2,468,792) and Li ("The Effective Use of Cellulose Component in Steam Exploded Corn Cob Residues," 2014, Master's Degree Thesis, Wanfang Database, 132 pages) as applied to Claim 1 above, and further in view of Saiki et al (US Publication No. 20130000512 A1) is maintained for the reasons of record.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Heath (US Publication No. 20170027168 A1, provided with the attached PTO-892).
	Applicants claim an oxidized cellulose, prepared by a method according to Claim 1.
	The Heath publication discloses a type of oxidized cellulose fibril widths of 10-30 nm, which covers the particle size ranging from 20 to 30 nm recited in instant Claim 1.
	The instantly claimed oxidized cellulose differ from oxidized cellulose disclosed in the Heath publication by reciting a difference process of preparation.

The rationale used to support a conclusion of obviousness in the instant rejection of the claims include the simple substitution of one known element for another to obtain predictable results.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the oxidized cellulose having a fibril width of 20-30 nm disclosed in the Heath publication with an oxidized cellulose of similar structure in view of their closely related structure and the resulting expectation of similar properties. 
Response to Arguments
Applicant's arguments filed December 8, 2020 have been fully considered but they are not persuasive.  The oxidized cellulose recited in instant Claim 6 is maintained since process limitations cannot impart patentability to a product that is not patentably distinguished over the prior art.  In re Thorpe et al. (CAFC 1985), supra; In re Dike (CCPA 1968) 394 F2d 584, 157 USPQ 581; Tri-Wall Containers, Inc. v. United States et al. (Ct Cls 1969) 408 F2d 748, 161 USPQ 116; In re Brown et al. (CCPA 1972) 450 F2d 531, 173 USPQ 685; Ex parte Edwards et al. (BPAI 1986) 231 USPQ 981.

Summary
	No claim has been allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623